Citation Nr: 1811648	
Decision Date: 02/22/18    Archive Date: 03/06/18	

DOCKET NO.  10-35 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hair loss of the head and face, to include a skin disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In April 2014, the Board denied service connection for hair loss of the head and face.  The Veteran subsequently appealed the denial of such issue to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated the Board's April 2014 decision as to such issue and remanded the matter for further consideration.  Thereafter, in January 2015, the Board remanded the claim for service connection for hair loss of the head and face for additional development and, in July 2015, the Board again denied service connection for such disorder.  The Veteran appealed the denial to the Court which, in December 2016, issued a Memorandum Decision vacating and remanding the matter for further consideration.  

In May 2017, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01.  Such opinion was rendered in July 2017.  The same month, the Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  Thereafter, in September 2017, the Veteran submitted additional argument on his behalf.  In November 2017, the Board again remanded the Veteran's claim for service connection for hair loss of the head and face, to include a skin disorder, for additional development and the case now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran's hair loss complaints have been attributed to a known clinical diagnosis of alopecia areata and vitiligo.  

2.  Alopecia areata and vitiligo are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for hair loss of the head and face, to include a skin disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, while the Veteran's representative generally alleged that VA failed in its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority to evaluate the Veteran's disability in his February 2018 brief, which will be addressed further herein, neither he nor the Veteran has alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, where a veteran has served 90 days or more of active service during a war period or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, alopecia areata and vitiligo are not considered chronic diseases pursuant to VA regulations and, as such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

However, service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that manifests either during active service in the Southwest Asia Theater during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In the instant case, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf; however, his hair loss complaints have been attributed to known clinical diagnoses of alopecia areata and vitiligo, and, therefore, 38 U.S.C. §1117 and 38 C.F.R. § 3.317 are inapplicable to his claim.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking service connection for hair loss of the head and face, to include a skin disorder.  Specifically, in written correspondences submitted throughout the appeal and at his May 2011 DRO hearing, he indicated that, following his return from Iraq, he had spots of hair that fell out of his head and face.  He further indicated that symptoms initially started while he was in service with small spots on his feet and progressed over the years.  

In support of his claim, the Veteran submitted an August 2009 statement by his spouse in which she reported that, since his discharge, he experienced spotted hair loss, to include facial hair loss for approximately three years, and rashes on the back of his neck and in the creases of his forearms (which healed and reappeared).  She further reported that the Veteran was given creams by his physician in the hopes that it would subside his issues of hair loss and rashes, and they tried home remedies, to include cleaning his affected areas with Listerine.  The Veteran's spouse indicated that the Veteran kept his head and face clean-shaven to avoid questions from his family and friends as to why he had spotted hair loss.  She further indicated that the Veteran would scratch and rub his rashes to the point that such would become so exposed that he was prevented from participating in family activities.  

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has current diagnoses of alopecia areata and vitiligo.  Specifically, since July 1998 (alopecia areata) and April 2010 (vitiligo), post-service treatment records reflect diagnoses of such disorders, and such diagnoses were confirmed in connection with the March 2015 VA examination.  Thus, the remaining question is whether the Veteran's diagnosed skin disorders are related to his military service. 

The Veteran's service treatment records (STRs) include a June 1991 record that reflects complaints of a rash on both of his elbows, which was identified as small patches of lichenified skin.  An August 1992 STR reports the Veteran's complaint of a heat rash on his inner elbow, back, and knees when he sweats.  Additionally, a March 1993 STR reveals the Veteran's complaint of a heat rash on the left side of his neck.  A December 1993 STR indicates that the Veteran was given a refill of Hydrocortazine for a skin rash, and an assessment of heat rash was noted.  A September 1991 Report of Medical History indicates the Veteran's report that he never had or was experiencing a skin disease.  Additionally, his March 1993 and June 1994 Reports of Medical Examination reflect that clinical evaluations of his head, face, neck, scalp, and skin were normal.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The accompanying Reports of Medical History contain the Veteran's report that he never had or was experiencing a skin disease.     

Furthermore, the Veteran's December 1994 Report of Medical Examination that was completed in anticipation of his retirement, reflect that clinical evaluation was normal in regard to his head, face, neck, scalp, and skin.  The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contains no relevant remarks.  The accompanying Report of Medical History contains the Veteran's report that he never had or was experiencing a skin disease.

On his initial application for compensation, received in February 1995, the Veteran did not report having any hair loss/skin problems.  

Private treatment records shows that in July 1998, the Veteran was diagnosed with alopecia areata in the left parietal area of the scalp.  The Veteran reported that this had been present for several weeks and had gradually grown and become larger.  It was not preceded by any irritation or inflammation in the net area that the Veteran was aware of.  A diagnosis of alopecia areata was rendered.  Alopecia was again noted in a December 1998 treatment record.  In April 1999, no skin problems were noted.  There were also no findings of skin problems in April 1999 and July 2004.  

In March 2010, the Veteran was seen with complaints of a spreading dermatitis.  He indicated that over the last several weeks he had noticed white spots on his back which were now spreading down his arms and all the way down on his legs.  He stated that this was not evident prior to a few weeks earlier.  A diagnosis of hypopigmented dermatitis, most likely tinea versicolor, was rendered.  Subsequent treatment records reassessed the Veteran's skin disorder as idiopathic vitiligo in April 2010 and advanced vitiligo and severe vitiligo in March and April 2011 treatment records.  

The Veteran was afforded a VA skin diseases examination in March 2015, at which time the examiner opined that it was less likely than not that his alopecia and vitiligo were related to his military service, to include service in the Gulf War.  In this regard, the examiner indicated that the Veteran had an established diagnosis of vitiligo which was under treatment.  The examiner noted some re-pigmentation of the skin patches over the extremities and hairline.  The examiner also observed that the Veteran had been diagnosed with alopecia areata, for which he was followed by a private dermatologist, which had now largely subsided with regrowth of scalp hair.  The examiner indicated that review of the medical reference "Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War" from the IOM revealed that the committee studying the association of health outcomes to exposure to the Gulf War environment concluded that there was inadequate/ insufficient evidence of an association between deployment to the Gulf War and skin disorders.  Therefore it was less likely than not that the Veteran's alopecia and vitiligo were related to his military service, to include service in the Gulf War theater.  The examiner further noted that there was also no established association between exposure to the Gulf War environment and development of autoimmune disorders such as vitiligo.

Based primarily on the foregoing opinion, the Board denied the Veteran's claim in July 2015; however, the December 2016 Memorandum Decision found that such opinion did not comport with the IOM findings.  Here, the Court explained that the IOM committee was unable, based on current medical literature, to form an opinion about whether skin disorders were linked to Gulf War service; therefore, the fact that the examiner relied on the IOM report to support her conclusion suggested that she misinterpreted such report.  Additionally, the Court found that the examiner did not discuss other potentially pertinent notations in the IOM report, including the indication that rashes were one of the most frequent health problems reported by Gulf War veterans, and that "toxicants" to which soldiers were exposed "could cause allergic skin reactions."  Furthermore, the Court found that the examiner: (1) did not analyze whether there was a link between the Veteran's rashes that developed during his active service and his present disorders; (2) did not identify the likely etiology of the Veteran's present disorders; (3) did not state whether the Veteran's present disorders were related to one another; and (4) did not decide whether the Veteran's illness constituted a "medically unexplained chronic multisymptom illness."  Hence, the March 2015 VA examiner's opinion is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Consequently, the Board sought an expert medical opinion from VHA in May 2017 that addressed whether the Veteran's alopecia and/or vitiligo was related to his military service, to include service in Southwest Asia during the Persian Gulf War; whether the Veteran's alopecia and/or vitiligo constituted medically unexplained chronic multisymptom illnesses; whether the Veteran's rashes he developed during service were etiologically related to his current alopecia and/or vitiligo; and whether the Veteran's alopecia and vitiligo were related to each other. 

In July 2017, Dr. I.H., a VHA physician, noted that, with respect to whether the Veteran's alopecia was related to his military service, to include service in the Southwest Asia during the Persian Gulf War, (1) the Veteran had no visits about hair loss while in service; (2) a July 1998 private treatment record documented alopecia areata on the Veteran's left parietal scalp and the Veteran's report of a several week history of hair loss in an area of the scalp; (3) a December 1998 private treatment record documented areas of alopecia in the Veteran's left occipital and temporal areas; (4) in 1999, the Veteran's private physician saw him four times for other medical issues, but did not address alopecia areata progress or worsening during such visits; and (5) there was no evidence of alopecia at the Veteran's March 2015 VA examination.  He further found that alopecia areata was an autoimmune skin condition with unknown cause where the anagen hair bulbs are targeted by the immune system for destruction; such does not cause a permanent loss of hair follicular units; and hair loss in alopecia areata was classified as a non-scarring alopecia, which meant that the hairs had potential to regrow when disease activity waned.  Additionally, the VHA physician reported that, per the statement from the Veteran's spouse in August 2009, the Veteran's hair loss on his scalp and face started three years prior in August 2006; however, this would be many years after discharge from service in January 1995.  He further reported that the medical evidence argued the first episode of alopecia areata was in 1998.  The VHA physician concluded that, with no evidence of alopecia areata at the time of the March 2015 VA examination, no link to service or service connection was possible as the condition did not exist at the time of his examination.  Here, he explained that, hypothetically, if the condition persisted until today, it would be less likely than not related to service due to: (1) no evidence of the condition in service or within one year of discharge from service; (2) medical evidence which placed the initial alopecia areata in July 1998; and (3) no epidemiological evidence which associated alopecia areata and Gulf War deployed veterans. 

With respect to whether the Veteran's vitiligo was related to his military service, to include service in the Southwest Asia during the Persian Gulf War, the VHA physician noted that (1) the Veteran had no visits about loss of pigmentation or vitiligo while in service; (2) an April 2011 private treatment record documented loss of pigmentation; (3) a December 2011 private treatment record documented vitiligo on the Veteran's body, face, and hands; (4) there was evidence of depigmentation of the Veteran's scalp, face, and body at the March 2015 VA examination.  He further found that the Veteran's vitiligo developed many years after active military service; and, therefore, was not service-connected.  Additionally, the VHA physician reported that vitiligo was a common chronic autoimmune disorder of unknown cause where the immune system targeted cutaneous melanocytes for destruction.  He further reported that he reviewed the medical reference "Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War."  Here, he explained that the summary stated that inadequate/insufficient evidence existed to determine whether an association existed between the Gulf War and skin diseases.  The VHA physician concluded that, since the epidemiological evidence did not support an association, any association between a skin disease and the Gulf War was speculative, and he could not comment any further on such issue regarding the Gulf War health effects.  

With respect to whether the Veteran's alopecia and vitiligo constituted medically unexplained chronic multisymptom illnesses, the VHA physician found that such did not.  Here, he explained that the Veteran's alopecia was not present during his March 2015 VA examination, and thus was not chronic; the cause of autoimmune hair destruction in alopecia areata is unknown, but it was not a multisystem disease; and alopecia areata was not associated with overlapping symptoms and signs, and was not associated with fatigue, pain, or disability out of proportion to physical findings or laboratory abnormalities.  He further explained that the Veteran's vitiligo appeared to be a chronic condition that was present during his March 2015 VA examination; however, the loss of pigmentation was limited to areas of the skin and was not a multisystem disease.   In this regard, the VHA physician indicated that the cause of the autoimmune destruction of melanocytes in vitiligo is unknown; and vitiligo was not associated with overlapping symptoms and signs, and was not associated with fatigue, pain, or disability out of proportion to physical findings or laboratory abnormalities.  

With respect to whether the Veteran's rashes he developed during service was etiologically related to his current vitiligo or alopecia, the VHA physician found that, after a review of the Veteran's STRs, the instances of dermatitis while in service were self-limited and did not require extensive or chronic medical treatment.  He further found that such limited episodes of dermatitis were not linked to the development of vitiligo or alopecia, and thus, episodes of dermatitis were not precursor disorders to vitiligo or alopecia.  The VHA physician concluded that, with the limited nature of the dermatoses in service, such skin rashes while in service were less likely than not related to military service; that the self-limited rashes were independent of the Veteran's vitiligo and alopecia; and that such rashes were not present during the Veteran's March 2015 VA examination. 

Finally, with respect to whether the Veteran's current vitiligo and alopecia were related to each other, the VHA physician found that the current medical literature did not support a significant relationship between alopecia areata and vitiligo.  Here, he explained that, while both conditions could co-exist in a single individual, it was not common (less than 10 percent reference) for both disorders to be present at the same time; thus, the true relationship between alopecia areata and vitiligo was speculative and required further evidence. 

However, as the Board explained in its November 2017 remand, it appeared that the VHA expert misinterpreted the lay statement by the Veteran's spouse.  Specifically, the Board noted that, in August 2009, the Veteran's spouse stated that "[s]ince the Desert Storm/Gulf War, my husband has experienced spotted hair los[s] which also includes facial hair loss for about 3 years, rashes on the back of his neck and in the creases of his forearms ..."  The Board further noted that it appeared that the expert interpreted the Veteran's spouse's statement to mean that his hair loss began three years prior to 2009; however, the Board interpreted this statement to mean that she observed the Veteran's spotty hair loss since Desert Storm/Gulf War, but his facial hair remained intact until 2006.  Additionally, the Board indicated that the VHA expert did not address the Veteran statement in his May 2011 DRO hearing where he reported that the first noticed his hair loss right after discharge and his report that he was exposed to chemicals during service, to include pesticides, gases, vaccinations, and dead burned bodies.  Accordingly, the Board remanded for an addendum opinion, which was rendered in November 2017.   

In such addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's hair loss/skin condition was etiologically related to an in-service injury, disease, or event.  As rationale for the opinion, the examiner reported that a review of the Veteran's STRs did not reveal any evaluation or treatment for hair loss or vitiligo during active service.  She further reported that the Veteran and his spouse indicated that he developed spotty hair loss around the time he left service; however, a review of the available medical records did not reveal any documentation of his vitiligo or alopecia until approximately 2010.  Additionally, the examiner indicated that at the time of the March 2015 evaluation, vitiligo was noted, but there were no areas of alopecia or scarring in the Veteran's scalp, and the conclusion at the time was that the alopecia had resolved.  She further indicated that the etiology of the vitiligo was unclear.  Here, the examiner explained that vitiligo was frequently present in association with conditions considered autoimmune in etiology, such as alopecia areata; psoriasis; rheumatoid arthritis; inflammatory bowel disease; pernicious anemia; linear morphea; myasthenia gravis; systemic lupus; sjogren syndrome; and diabetes, type I.  Furthermore, the examiner noted that a review of the medical literature revealed several articles which speculated that many manifestations of Gulf War illnesses might be related to an autoimmune pathogenesis, and related those phenomena to exposure to pyridostigmine bromide and pesticides.  She further noted that such articles were currently entirely speculative and there was no demonstration in the medical literature that exposure to Gulf War hazards increased the risk of autoimmunity.  Moreover, the examiner reported that there has been no documentation of an increased incident of established autoimmune diagnoses in the Gulf War deployed population.  Here, she explained that a review of the medical reference "Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War" revealed that the committee which reviewed the medical information concluded that there was inadequate/ insufficient evidence of an association between deployment to the Gulf War and skin disorders.  She further reported that, despite the Veteran's history that his skin and hair symptoms began shortly after he left service, review of the available medical records and the medical literature did not permit a nexus to be drawn between events in service and onset of his alopecia and vitiligo.  

The Board has carefully reconsidered the facts of this case, including the concerns raised in the December 2016 Memorandum Decision.  Ultimately, the appeal must again be denied because the preponderance of the evidence weighs against the Veteran's claim.  In this regard, the Board places great probative weight on the July 2017 VHA physician's/November 2017 VA examiner's combined opinions that the Veteran's alopecia and vitiligo were not related to his military service, to include service in the Gulf War.  Specifically, both opinions focused on the complex medical questions in the case, including the concerns raised in the Memorandum Decision.  Here, as noted in the Memorandum Decision and November 2017 remand, the VHA physician and VA examiner did not rely solely on the IOM report to support their conclusions that the Veteran's alopecia and vitiligo were not linked to his Gulf War service.  Additionally, the VHA physician adequately analyzed (1) whether there was a link between the Veteran's rashes that developed during his active service and his present disorders; (2) the likely etiology of the Veteran's present disorders; (3) whether the Veteran's present disorders were related to one another; and (4) whether the Veteran's illness constituted a "medically unexplained chronic multisymptom illness.  Furthermore, such opinions considered all of the pertinent evidence of record, and  provided a detailed rationale for the conclusions reached, relying on and citing to the records reviewed.  Moreover, the VHA physician and VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

In this regard, the Board acknowledges the Veteran's representative's argument in his February 2018 Appellant's Post-Remand Brief that the VA opinions obtained in this case are inadequate for adjudication purposes.  Specifically, he alleges that "VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the [V]eteran's disability."  However, he has not offered specific arguments as to the alleged inadequacies in the July 2017 and/or November 2017 VA opinions.  Rather, he appears to focus on the deficiencies found by the Court in the March 2015 VA opinion.  Furthermore, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  As the Veteran's representative has not pointed to any actual error, deficiency, incorrect application of medical principles, or any other specific failing of the July 2017 and/or November 2017 VA examiners in this case, the Board finds his arguments as to the alleged inadequacy of the VA opinions to be without merit.

The Board notes that the Veteran has contended on his own behalf that his current alopecia and vitiligo had their onset during service.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the etiology of alopecia and vitiligo involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran is competent to describe his current manifestations of his alopecia and vitiligo as well as his history of claimed symptoms and treatment for such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no indication that the Veteran possesses the requisite medical knowledge regarding the etiology of alopecia and vitiligo.  Therefore, the Board affords the Veteran's statements as to the onset and etiology of his alopecia and vitiligo no probative weight.

As to the Veteran's reports that he had skin problems/hair loss since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having hair loss/skin problems at the time of his separation from service.  Moreover, on his initial application for compensation, received in February 1995, the Veteran did not report having hair loss/skin problems.  This suggests that there was no pertinent skin/hair loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a hair loss/skin problems at the time of the 1995 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from hair loss/skin problems since service, or the lack of hair loss/skin problem symptomatology at the time he filed the claim, or both.  

Furthermore, alopecia areata was first diagnosed in July 1998, with Veteran reporting that it had been present for a few weeks.  Vitiligo was first reported in 2010.  This contemporaneous evidence outweighs, and is more probative than, are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed skin problems/hair loss are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As to the Veteran's spouse's statements that the Veteran has experienced spotted hair loss, including facial hair loss for about three years, since his Gulf War service, her statements are also contradicted by the Veteran's statements made contemporaneous to service and the statements made to family physicians with regard to his initial treatment for alopecia and vitiligo.  For these reasons, the Board concludes that the assertions of hair loss/skin disorder symptoms since service are not credible.  

In summary, the Board finds that the Veteran's alopecia and vitiligo are not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such skin disorders is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hair loss of the head and face, to include a skin disorder, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


